Name: Commission Implementing Regulation (EU) NoÃ 577/2013 of 28Ã June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) NoÃ 576/2013 of the European Parliament and of the Council Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  agricultural policy;  organisation of transport;  cooperation policy;  tariff policy;  health
 Date Published: nan

 28.6.2013 EN Official Journal of the European Union L 178/109 COMMISSION IMPLEMENTING REGULATION (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (1), and in particular Article 7(3), Article 11(4), Article 13(1) and (2), Article 21(2) and Article 25(2) thereof, Whereas: (1) Regulation (EU) No 576/2013 lays down the animal health requirements applicable to the non-commercial movement of pet animals into a Member State from another Member State or from a territory or a third country and the rules for compliance checks on such movements. That Regulation repealed and replaced Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (2). (2) Dogs, cats and ferrets are listed in Part A of Annex I to Regulation (EU) No 576/2013, as species of animals covered by that Regulation. (3) Regulation (EU) No 576/2013 provides that dogs, cats and ferrets are not to be moved into a Member State from another Member State or from territories or third countries unless they have received an anti-rabies vaccination that complies with the validity requirements set out in Annex III thereto. However, the movement of young dogs, cats and ferrets which are not vaccinated or do not meet the validity requirements set out in Annex III thereto may be authorised from Member States or from territories or third countries listed pursuant to Article 13 of Regulation (EU) No 576/2013, where, inter alia, the owner or the authorised person provides a signed declaration that from birth until the time of the non-commercial movement the pet animals have had no contact with wild animals of species susceptible to rabies. It is therefore appropriate to set out the format, layout and language requirements for that declaration in this Regulation. (4) In addition, Regulation (EU) No 576/2013 provides that the Commission is to adopt two lists of territories or third countries from which dogs, cats or ferrets moved for non-commercial purposes into a Member State are not required to undergo a rabies antibody titration test. One of those lists should include those territories or third countries that have demonstrated that they apply rules the content and effect of which are the same as those applied by Member States and the other list should include those territories or third countries that have demonstrated that they meet at least the criteria laid down in Article 13(2) of Regulation (EU) No 576/2013. It is therefore appropriate to set out those lists in an Annex to this Regulation. (5) In addition, those lists should take account of the provisions of Treaty of Accession of Croatia, according to which Croatia is to become a member of the European Union on 1 July 2013 and European Council Decision 2012/419/EU of 11 July 2012 amending the status of Mayotte with regard to the European Union (3) which provides that from 1 January 2014 Mayotte is to cease to be an overseas country or territory to which the provisions of Part Four of the Treaty on the Functioning of the European Union apply and is to become an outermost region of the Union within the meaning of Article 349 of that Treaty. (6) Regulation (EU) No 576/2013 also provides that dogs, cats and ferrets are not to be moved into a Member State from a territory or a third country other than those listed in an Annex to this Regulation unless they have undergone a rabies antibody titration test that complies with the validity requirements set out in Annex IV to Regulation (EU) No 576/2013. The transit through one of those territories or third countries is however not subject to that test where the owner or the authorised person provides a signed declaration that the animals have had no contact with animals of species susceptible to rabies and remain secured within a means of transport or within the perimeter of an international airport. It is therefore appropriate to set out the format, layout and language requirements for that declaration in this Regulation. (7) The validity requirements set out in Annex IV to Regulation (EU) No 576/2013 include the obligation to perform that test in a laboratory approved in accordance with Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (4), which provides that the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France (integrated since 1 July 2010 into the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de lenvironnement et du travail, ANSES) is to appraise the laboratories in Member States and third countries for the purposes of their authorisation to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (8) Regulation (EU) No 576/2013 also provides that dogs, cats and ferrets moved into a Member State from another Member State for non-commercial purposes are to be accompanied by an identification document in the format of a passport in accordance with a model to be adopted by the Commission. That model is to contain the entries for the insertion of the information laid down in Regulation (EU) No 576/2013. The model and additional requirements for the passport should be set out in an Annex to this Regulation and, for the sake of clarity and simplification of Union legislation, Commission Decision 2003/803/EC of 26 November 2003 establishing a model passport for the intra-Community movements of dogs, cats and ferrets (5) should be repealed. (9) Regulation (EU) No 576/2013 also provides that dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes are to be accompanied by an identification document in the format of an animal health certificate in accordance with a model to be adopted by the Commission. That model is to contain the entries for the insertion of the information laid down in Regulation (EU) No 576/2013. It is therefore appropriate to set out that model in an Annex to this Regulation. (10) By way of derogation from the format of the animal health certificate provided for in the case of a movement into a Member State from a territory or a third country, Regulation (EU) No 576/2013 provides that Member States are to authorise the non-commercial movement of dogs, cats and ferrets from a territory or a third country that has demonstrated that it applies rules the content and effect of which are the same as those applied by Member States, where the identification document accompanying them has been issued in accordance with the procedure provided for in the case of a movement into a Member State from another Member State. However, a number of technical adaptations are necessary to the model passport to be used in such cases, with regard in particular to features on the cover page that cannot fully comply with the requirements applicable to passports issued by a Member State. For reasons of clarity, it is therefore appropriate to set out a model for such passports in this Regulation. (11) Regulation (EU) No 576/2013 provides that where the number of dogs, cats or ferrets moved for non-commercial purposes during a single movement exceeds five, the relevant animal health requirements laid down in Council Directive 92/65/EEC (6) of 13 July 1992 laying down the animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC are to apply to those animals, except under specific conditions and for certain categories of animals. (12) In addition Commission Decision 2004/839/EC of 3 December 2004 establishing conditions for non-commercial movements of young dogs and cats from third countries into the Community (7) and Commission Decision 2005/91/EC of 2 February 2005 establishing the period after which the anti-rabies vaccination is considered as valid (8) were adopted in order to provide for uniform rules for the implementation of Regulation (EC) No 998/2003. The rules provided for in those acts have been reviewed and are now incorporated in the provisions of Regulation (EU) No 576/2013. For the sake of clarity and simplification of Union legislation, Decisions 2004/839/EC and 2005/91/EC should therefore be repealed. (13) Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products (9) lays down the rules to be observed in issuing the certificates required by veterinary legislation to prevent misleading or fraudulent certification. It is appropriate to ensure that rules and principles at least equivalent to those laid down in that Directive are applied by official veterinarians of third countries. (14) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (10) provides that from 1 January 2012, dogs entering Member States or parts thereof listed in Annex I thereto are to be treated against the parasite Echinococcus multilocularis in accordance with the requirements set out in that Regulation. (15) This Regulation should apply without prejudice to Commission Decision 2006/146/EC of 21 February 2006 on certain protection measures with regard to certain fruit bats, dogs and cats coming from Malaysia (Peninsula) and Australia (11) which prohibits imports of dogs and cats from Malaysia (Peninsula) and cats from Australia unless certain conditions are met regarding respectively Nipah disease and Hendra disease. (16) This Regulation should apply from the date of application of Regulation (EU) No 576/2013. (17) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Format, layout and language requirements of the declarations referred to in Articles 7, 11 and 12 of Regulation (EU) No 576/2013 1. The declarations referred to in point (a) of Article 7(2) and of Article 11(2) of Regulation (EU) No 576/2013 shall be drawn up in accordance with the format and layout set out in Part 1 of Annex I to this Regulation and shall comply with the language requirements set out in Part 3 of that Annex. 2. The declaration referred to in point (c) of Article 12(1) of Regulation (EU) No 576/2013 shall be drawn up in accordance with the format and layout set out in Part 2 of Annex I to this Regulation and shall comply with the language requirements set out in Part 3 of that Annex. Article 2 Lists of territories and third countries referred to in Article 13 of Regulation (EU) No 576/2013 1. The list of territories and third countries referred to in Article 13(1) of Regulation (EU) No 576/2013 is set out in Part 1 of Annex II to this Regulation. 2. The list of territories and third countries referred to in Article 13(2) of Regulation (EU) No 576/2013 is set out in Part 2 of Annex II to this Regulation. Article 3 Model of passports for the non-commercial movement of dogs, cats or ferrets 1. The passport referred to in Article 21(1) of Regulation (EU) No 576/2013 shall be drawn up in accordance with the model set out in Part 1 of Annex III to this Regulation and shall comply with the additional requirements set out in Part 2 of that Annex. 2. By way of derogation from paragraph 1, passports issued, pursuant to point (a) of Article 27 of Regulation (EU) No 576/2013, in one of the territories or third countries listed in Part 1 of Annex II to this Regulation shall be drawn up in accordance with the model set out in Part 3 of Annex III to this Regulation and shall comply with the additional requirements set out in Part 4 of that Annex. Article 4 Animal health certificate for the non-commercial movement into the Union of dogs, cats or ferrets The animal health certificate referred to in Article 25(1) of Regulation (EU) No 576/2013 shall be: (a) drawn up in accordance with the model set out in Part 1 of Annex IV to this Regulation; (b) duly completed and issued in accordance with the explanatory notes set out in Part 2 of that Annex; (c) supplemented by the written declaration referred to in Article 25(3) of Regulation (EU) No 576/2013 which is drawn up in accordance with the model set out in Section A of Part 3 of that Annex and which complies with the additional requirements set out in Section B of Part 3 of that Annex. Article 5 Repeals Decisions 2003/803/EC, 2004/839/EC and 2005/91/EC are repealed. Article 6 Entry into force and applicability This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 29 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) See page 1 of this Official Journal. (2) OJ L 146, 13.6.2003, p. 1. (3) OJ L 204, 31.7.2012, p. 131. (4) OJ L 79, 30.3.2000, p. 40. (5) OJ L 312, 27.11.2003, p. 1. (6) OJ L 268, 14.9.1992, p. 54. (7) OJ L 361, 8.12.2004, p. 40. (8) OJ L 31, 4.2.2005, p. 61. (9) OJ L 13, 16.1.1997, p. 28. (10) OJ L 296, 15.11.2011, p. 6. (11) OJ L 55, 25.2.2006, p. 44. ANNEX I Format, layout and language requirements of the declarations referred to in point (a) of Article 7(2) and of Article 11(2) and in point (c) of Article 12(1) of Regulation (EU) No 576/2013 PART 1 Format and layout of the declaration referred to in point (a) of Article 7(2) and of Article 11(2) of Regulation (EU) No 576/2013 PART 2 Format and layout of the declaration referred to in point (c) of Article 12(1) of Regulation (EU) No 576/2013 PART 3 Language requirements for the declarations referred to in point (a) of Article 7(2) and of Article 11(2) and in point (c) of Article 12(1) of Regulation (EU) No 576/2013 The declarations shall be drawn up in at least one of the official language(s) of the Member State of destination/entry and in English. ANNEX II List of territories and third countries referred to in Article 13 of Regulation (EU) No 576/2013 PART 1 List of territories and third countries referred to in Article 13(1) of Regulation (EU) No 576/2013 ISO code Territory or third country AD Andorra CH Switzerland FO Faeroe Islands GI Gibraltar GL Greenland HR (1) Croatia IS Iceland LI Liechtenstein MC Monaco NO Norway SM San Marino VA Vatican City State PART 2 List of territories and third countries referred to in Article 13(2) of Regulation (EU) No 576/2013 ISO code Territory or third country Included territories AC Ascension Island AE United Arab Emirates AG Antigua and Barbuda AR Argentina AU Australia AW Aruba BA Bosnia and Herzegovina BB Barbados BH Bahrain BM Bermuda BQ Bonaire, Sint Eustatius and Saba (the BES Islands) BY Belarus CA Canada CL Chile CW CuraÃ §ao FJ Fiji FK Falkland Islands HK Hong Kong JM Jamaica JP Japan KN Saint Kitts and Nevis KY Cayman Islands LC Saint Lucia MS Montserrat MU Mauritius MX Mexico MY Malaysia NC New Caledonia NZ New Zealand PF French Polynesia PM Saint Pierre and Miquelon RU Russia SG Singapore SH Saint Helena SX Sint Maarten TT Trinidad and Tobago TW Taiwan US United States of America AS  American Samoa GU  Guam MP  Northern Mariana Islands PR  Puerto Rico VI  US Virgin Islands VC Saint Vincent and the Grenadines VG British Virgin Islands VU Vanuatu WF Wallis and Futuna YT (2) Mayotte (1) Only applicable until this Acceding State becomes a Member State of the Union. (2) Only applicable until this territory becomes an outermost region of the Union within the meaning of Article 349 TFEU. ANNEX III Models of passports for the non-commercial movement of dogs, cats or ferrets PART 1 Model of passport issued in a Member State PART 2 Additional requirements concerning the passport issued in a Member State 1. Format of the passport: The dimension of the passport shall be 100 Ã  152 mm. 2. Cover of the passport: (a) front cover: (i) colour: blue (PANTONE ® Reflex Blue) and yellow stars (PANTONE ® Yellow) in the upper quarter complying with the specification of the European emblem (1); (ii) the words European Union and the name of the Member State of issue shall be printed in the same typeface; (iii) the ISO country code of the Member State of issue followed by a unique alphanumeric code (indicated as number in the model of passport set out in Part 1) shall be printed on the bottom; (b) inside front cover and inside back cover: colour white; (c) back cover: colour blue (PANTONE ® Reflex Blue). 3. Sequences of the headings and numbering of pages of the passport: (a) the sequence of the headings (with the roman numbers) must be strictly respected; (b) the pages of the passport shall be numbered at the bottom of each page in the following format: x out of n, where x is the current page and n is the total number of pages of the passport; (c) the ISO country code of the Member State of issue followed by a unique alphanumeric code shall be printed on each page of the passport; (d) the number of pages and the size and shape of the boxes in the model of passport set out in Part 1 are indicative. 4. Languages: All printed text shall be in the official language(s) of the Member State of issue and in English. 5. Security features: (a) after the required information has been entered in Section III of the passport, a transparent adhesive laminate shall seal the page; (b) where the information on one of the pages of the passport takes the form of a sticker, a transparent adhesive laminate shall seal that sticker in the case where the latter is not self-destructed when it is removed. PART 3 Model of passport issued in one of the territories or third countries listed in Part 1 of Annex II to this Regulation PART 4 Additional requirements concerning the passport issued in one of the territories or third countries listed in Part 1 of Annex II to this Regulation 1. Format of the passport: The dimension of the passport shall be 100 Ã  152 mm. 2. Cover of the passport: (a) front cover: (i) colour: PANTONE ® monochrome and national emblem in the upper quarter; (ii) the ISO country code of the territory or third country of issue followed by a unique alphanumeric code (indicated as number in the model of passport set out in Part 3), shall be printed on the bottom; (b) inside front cover and inside back cover: colour white; (c) back cover: colour PANTONE ® monochrome. 3. Sequences of the headings and numbering of pages of the passport: (a) the sequence of the headings (with the roman numbers) must be strictly respected; (b) the pages of the passport shall be numbered at the bottom of each page in the following format: x out of n, where x is the current page and n is the total number of pages of the passport; (c) the ISO country code of the territory or third country of issue followed by a unique alphanumeric code shall be printed on each page of the passport; (d) the number of pages and the size and shape of the boxes in the model of passport set out in Part 3 are indicative. 4. Languages: All printed text shall be in the official language(s) of the territory or third country of issue and in English. 5. Security features: (a) after the required information has been entered in Section III of the passport, a transparent adhesive laminate shall seal the page; (b) where the information on one of the pages of the passport takes the form of a sticker, a transparent adhesive laminate shall seal that sticker in the case where the latter is not self-destructed when it is removed. (1) Graphics guide to the European Emblem: http://publications.europa.eu/code/en/en-5000100.htm ANNEX IV PART 1 Model animal health certificate for the non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 PART 2 Explanatory notes for completing the animal health certificates (a) Where the certificate states that certain statements shall be kept as appropriate, statements which are not relevant may be crossed out and initialled and stamped by the official veterinarian, or completely deleted from the certificate. (b) The original of each certificate shall consist of a single sheet of paper, or, where more text is required it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (c) The certificate shall be drawn up in at least one of the official languages of the Member State of entry and in English. It shall be completed in block letters in at least one of the official languages of the Member State of entry or in English. (d) If additional sheets of paper or supporting documents are attached to the certificate, those sheets of paper or document shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the official veterinarian, on each of the pages. (e) When the certificate, including additional sheets referred to in point (d), comprises more than one page, each page shall be numbered (page number of total number of pages) at the end of the page and shall bear at the top of each page the certificate reference number that has been designated by the competent authority. (f) The original of the certificate shall be issued by an official veterinarian of the territory or third country of dispatch or by an authorised veterinarian and subsequently endorsed by the competent authority of the territory or third country of dispatch. The competent authority of the territory or third country of dispatch shall ensure that rules and principles of certification equivalent to those laid down in Directive 96/93/EC are followed. The colour of the signature shall be different from that of the printing. This requirement also applies to stamps other than those embossed or watermarked. (g) The certificate reference number referred to in Boxes I.2 and II.a shall be issued by the competent authority of the territory or third country of dispatch. PART 3 Written declaration referred to in Article 25(3) of of Regulation (EU) No 576/2013 Section A Model of declaration Section B Additional requirements for the declaration The declaration shall be drawn up in at least one of the official language(s) of the Member State of entry and in English and shall be completed in block letters.